Citation Nr: 9902378	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-23 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbosacral spine, with radiculopathy, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a temporary total evaluation for 
convalescence from lumbosacral disc surgery beyond July 30, 
1997, under the provisions of 38 C.F.R. §  4.30.

3.  Entitlement to an increased evaluation for postoperative 
subluxation of the left patella, with arthritis of the left 
knee, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had a period of active, honorable service from 
March 1973 to September 1988, with a subsequent period of 
service under other than honorable conditions. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

The Board notes that:  A rating decision in January 1997 
denied entitlement to service connection for a left hip 
disorder on a direct basis and, also, denied entitlement to a 
total disability evaluation based on individual 
unemployability due to service-connected disability; and a 
rating decision in May 1997 denied entitlement to service 
connection for a left hip disorder on a secondary basis.   
The veteran did not file a timely notice of disagreement and 
a timely substantive appeal with regard to those issues, 
which are not before the Board at this time.  

The issues of entitlement to an increased evaluation for 
degenerative disc disease of the lumbosacral spine, with 
radiculopathy, and to a temporary total evaluation for 
convalescence beyond July 30, 1997, will be addressed in the 
REMAND portion of this decision.  




CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that a left knee disability is more 
severe than is reflected by the currently assigned 20 percent 
evaluation.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
increased rating for postoperative subluxation of the left 
patella, with arthritis of the left knee.  


FINDING OF FACT

A left knee disability is primarily manifested by subjective 
complaints of pain and swelling and findings on examination 
of minimal effusion, without tenderness, instability, or 
significant limitation of motion; the disability is 
productive of no more than moderate impairment.  


CONCLUSION OF LAW

An evaluation in excess of 20 percent for postoperative 
subluxation of the left patella, with arthritis of the left 
knee, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5258, 
5260, 5261 (1998). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a).  

The record discloses that, at a VA general medical 
examination in July 1992, diagnoses included degenerative 
joint disease of the left knee, status post surgery, with 
pinning in 1979.  Objective findings included:  Increased 
fluid of the left knee; increased movement of the lateral 
tendon; slight crepitus; and a left calf muscle smaller than 
the right.  A large scar curving from the thigh around the 
medial patella to the tibia was noted.  The veteran was 
observed to walk with a limp.  

At a personal hearing in May 1996, the veteran testified 
that:  He had "a lot of pain" in the left knee; after 
prolonged standing, the left knee would swell; about once per 
day, he felt a locking sensation in the left knee; at times, 
the knee felt like it wanted to dislocate, and he had to be 
careful.  

At a VA orthopedic examination in October 1996, the veteran 
complained of pain in both knees and swelling of the left 
knee.  Objective findings included:  A well-healed surgical 
scar; minimal left knee joint effusion; no instability of the 
left knee joint; and no tenderness to palpation.  Range of 
motion of the left knee was flexion to 125 degrees and 
extension to 0 degrees.  The diagnoses were minimal 
degenerative joint changes of the left knee and chronic 
chondromalacia of the left knee.  X-rays of the left knee in 
November 1996 showed hypertrophic changes.  

Disability evaluations are determined by the application of 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  


Diagnostic Code 5258 provides that a maximum evaluation of 
20 percent is warranted for a dislocated semilunar cartilage, 
with frequent episodes of 'locking', pain and effusion into 
the joint.  A 20 percent evaluation is in effect for the 
veteran's left knee disability.  

Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  When the limitation of 
motion of the specific joint is noncompensable, a rating of 
10 percent is for application for each such major joint.  

Diagnostic Code 5260 requires limitation of flexion of a leg 
to 45 degrees for a 10 percent rating.  Diagnostic Code 5261 
requires limitation of extension of a leg to 10 degrees for a 
10 percent rating.  

In the veteran's case, the range of motion of his left knee, 
found at the VA orthopedic examination in October 1996, is 
noncompensable and therefore Diagnostic Code 5003 would 
require only a 10 percent rating.  

Diagnostic Code 5257 provides that slight impairment of the 
knee, with subluxation or lateral instability, warrants a 
10 percent rating.  A 20 percent rating requires moderate 
impairment, with subluxation or lateral instability.  A 
30 percent rating requires severe impairment, with 
subluxation or lateral instability.  

In the veteran's case, instability of the left knee was not 
found at the VA orthopedic examination in October 1996, and 
subluxation has not been recently clinically demonstrated.  
(Service medical records reveal that the veteran experienced 
recurrent dislocations of the left patella prior to active 
service and prior to surgery on the left knee.)  By its 
terms, therefore, Diagnostic Code 5257 would not apply in 
this case.  In any event, no more than moderate impairment of 
the left knee has been demonstrated by objective clinical 
findings.  In reaching this conclusion, the Board has 
considered the provisions of 38 C.F.R. § 4.40, pertaining to 
functional loss due to pain, 38 C.F.R. § 4.45(f), pertaining 
to pain on movement of a joint or swelling of 

a joint, and the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board finds that the currently assigned 
20 percent rating appropriately compensates for the 
impairment of his left knee, and an increased rating is not 
in order.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5257, 5258, 5260, 5261.

As both arthritis of the left knee and instability of the 
left knee have not been found, an opinion by VA's General 
Counsel concerning multiple ratings under Diagnostic 
Codes 5003 and 5257 does not apply to the veteran's case.  VA 
OPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue of entitlement to an increased rating for a left knee 
disability, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant 
resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).  


ORDER

An increased evaluation for postoperative subluxation of the 
left patella, with arthritis of the left knee, is denied.  


REMAND

The Board finds that the issues of entitlement to an 
increased rating for degenerative disc disease of the 
lumbosacral spine, with radiculopathy, and to a temporary 
total rating for convalescence from lumbosacral disc surgery 
beyond July 30, 1997, are intertwined.  

The record reveals that the veteran underwent an L-5 - S1 
diskectomy at a VA Medical Center on January 3, 1997.  A 
temporary total rating for convalescence has been granted by 
the RO from January 3, 1997, through July 30, 1997.  The 

applicable regulation, 38 C.F.R. § 4.30, provides that the 
maximum number of months for which a temporary total rating 
for convalescence from surgery may be granted is 12. 

In late January 1997, a VA treating physician reported that:  
Following the diskectomy on January 3, 1997, the veteran 
developed a deep wound infection, for which he would require 
comprehensive medical treatment for several months; and the 
veteran would most likely be unable to pursue employment for 
six months.  

In early July 1997, the same VA treating physician reported 
that the veteran would "continue to need recovery time over 
the next six weeks until followup."  

At a VA orthopedic clinic in February 1998, the veteran 
complained of more back pain since surgery, although spastic 
surges of pain had stopped.  He also complained of problems 
with his ears and eyes and loss of memory.  The VA 
orthopedist stated that, "in view of his multiple problems," 
it was the physician's opinion that the veteran "is not able 
to do any regular work--the period of time is indefinite."  

From the VA orthopedist's statement, the Board is unable to 
determine if the veteran's service-connected postoperative 
back disability precluded work and required further 
convalescence in February 1998 and thereafter.  (It must be 
determined whether convalescence from the lumbar diskectomy 
on January 3, 1997, required more than the seven months of 
benefits already granted, up to the maximum of 12 months.)

Furthermore, the Board notes that, although the veteran 
underwent VA spine and peripheral nerve examinations in 
October 1996, prior to the lumbar disc surgery, he has not 
been afforded an opportunity to undergo such examinations 
since the January 1997 diskectomy.  

The Board finds that further development of the evidence is 
required and, accordingly, this case is REMANDED to the RO 
for the following:


1.  The RO should request that the 
veteran identify each physician and 
medical facility, VA or non-VA, which has 
treated him for back symptomatology since 
July 30, 1997.  After securing any 
necessary releases from the veteran, the 
RO should attempt to obtain copies of all 
such clinical records which have not 
previously been secured.  

2.  The RO should then arrange for the 
veteran to be examined by specialists in 
orthopedics and neurology, who should 
review his medical records in the claims 
file.  The examiner should determine the 
current severity of degenerative disc 
disease of the lumbosacral spine, with 
radiculopathy.  Clinical findings should 
be reported in detail.  The examiner 
should confer with each other and offer 
an opinion on the question of whether the 
condition of the veteran's back was such 
that he was able to return to work at 
some time after July 30, 1997, and prior 
to January 3, 1998, and, if so, when he 
was so able to work despite his back 
disability.  If, however, the examiners 
are of the view that the veteran was not 
able to return to work by January 3, 
1998, they should offer an opinion as to 
when, if ever, he was able to work, 
despite his back disability.  A detailed 
rationale for the opinions expressed 
should be provided.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  
The purposes of this remand are to assist the veteran in the 
development of facts pertinent to his claim and to obtain 
clarifying medical 

information.  By this remand, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).
- 2 -
